Concurring Opinion by
Judge Mencer:
Accepting, as I must, the only definitive appellate pronouncement on the issue of whether or not the provisions of Article I, Section 27 of the Pennsylvania Constitution are self-executing, which is set forth in Commonwealth v. National Gettysburg Battlefield Tower, Inc., 8 Pa. Commonwealth Ct. 231, 302 A. 2d 886 (1973). I concur with Judge Blatt’s thoughtful and well-reasoned opinion and in the result reached in this case.
*361Nevertheless, I hold firm to my view, as expressed in my dissent in Commonwealth v. National Gettysburg Battlefield Tower, Inc., supra, that the provisions of Article I, Section 27, are not self-executing.